DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites a “machine-readable storage medium” storing instructions that perform various functions.  The specification of the present application states, a machine-readable medium “may be non-transitory” (see Paragraph [0111]). Such a recitation does not exclude the machine-readable medium from being a signal as the statement implies being non-transitory is not the only possible form of a machine-readable medium.  Thus, the broadest, reasonable interpretation of “a machine-readable storage medium” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)). The examiner suggests amending the claim to recite a “non-transitory” computer-readable storage medium. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10, 12, 14-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (PG Pub. 2014/0,321,202 A1) [hereafter Yang].

As per claim 1, Yang teaches:
A memory device comprising: a processor; 
a memory, storing instructions, which when executed, causes the processor to perform operations comprising: (Yang, Fig. 1, ¶ [0024], memory)
receiving a request to perform an operation on a second portion of a block of memory cells, a first portion of the block of memory cells having a defect of a type from a first identified list of defect types and the second portion not having a defect of a type from a second identified list of defect types, the second identified set of defect types including the first identified set of defect types; (Yang, ¶ [0035-0037], various types of word line defects in a portion of a block)
identifying a bias voltage for the first portion of the block based upon the type of operation; (Yang, ¶ [0042], biased to a higher pass voltage)
performing the operation on the second portion, the performing the operation comprising disabling the first portion during the operation by applying a bias voltage to word lines of the first portion (Yang, ¶ [0042], allow operation of other word lines with a pass voltage, and provide higher biased pass voltage to shorted word lines to prevent operation)

As per claim 2, the rejection of claim 1 is incorporated and Yang further teaches:
wherein the first portion is a first deck of the block and the second portion is a second deck of the block (Yang, ¶ [0041], upper and lower page in MLC)

As per claim 3, the rejection of claim 1 is incorporated and Yang further teaches:
wherein the defect comprises a short between two or more wordlines (Yang, ¶ [0036], shorted word lines)

As per claim 5, the rejection of claim 1 is incorporated and Yang further teaches:
wherein the operation performed on the second portion is one of: storing host data in the second portion, reading host data from the second portion, or erasing the second portion (Yang, ¶ [0042], allow read and write operations on other word lines with a pass voltage, and provide higher biased pass voltage to shorted word lines to prevent operation)

As per claim 7, the rejection of claim 1 is incorporated and Yang further teaches:
wherein the operations of performing an operation on the second portion comprises decoding an address bit of a request message, the address bit specifying the portion of the block of memory cells to apply the operation to (Yang, ¶ [0051-0052], locations of the defects are recorded to allow the system to apply the appropriate bias voltage)

Claims 8-10, 12, 14 are method claims corresponding to the memory device claims 1-3, 5, 7 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1-3, 5, 7 above.

Claims 15-17, 19 are machine-readable storage medium claims corresponding to the memory device claims 1-3, 5 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1-3, 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, and further in view of Brede et al. (PG Pub. 2008/0,181,039 A1) [hereafter Brede].

As per claim 4, the rejection of claim 1 is incorporated:
Yang does not teach:
wherein the defect comprises a resistive wordline
However, Brede in an analogous art teaches:
defective word lines having an increased resistance (Brede, ¶ [0006])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Brede into the method of Yang to provide a method wherein the defect comprises a resistive wordline.  The modification would be obvious because increased resistance, short 

Claim 11 is a method claim corresponding to the memory device claim 4 and is rejected for the same reasons set forth in connection of the rejection of claim 4 above.

Claim 18 is a machine-readable storage medium claim corresponding to the memory device claim 4 and is rejected for the same reasons set forth in connection of the rejection of claim 4 above.

Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, and further in view of Micheloni, Rino (PG Pub. 2017/0,213,597 A1) [hereafter Micheloni].

As per claim 6, the rejection of claim 1 is incorporated:
Yang does not teach:
wherein the operations of identifying the defect with the first portion comprises determining that the defect exists based upon an error rate of the first portion during operation
However, Micheloni in an analogous art teaches:
determining that different pages types of 3d memories are defective based on determining that the error rates have reached the error threshold for the particular page types (Micheloni, ¶ [0051-0052])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Micheloni into the method of Yang to provide a method wherein the operations of identifying the defect with the first portion comprises determining that the defect exists based upon an error rate of the first portion during operation.  The modification would be obvious because characteristics such as error rates, threshold, etc. are different for different page types (Micheloni, ¶ [0051]).

Claim 13 is a method claim corresponding to the memory device claim 6 and is rejected for the same reasons set forth in connection of the rejection of claim 6 above.

Claim 20 is a machine-readable storage medium claim corresponding to the memory device claim 6 and is rejected for the same reasons set forth in connection of the rejection of claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

PG Pub. 2019/0,043,591 A1 discloses a storage device wherein a block comprising two decks and applying bias voltages to wordlines in the block.
PG Pub. 2007/0,230,245 A1 discloses a semiconductor storage device capable of using only a part of the region having the original memory capacity is used as an effective part to tolerate an existence of the defective block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        March 26, 2022